Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of sutures, composed of synthetic materials not made by an artificial process from cellulose, a cellulose hydrate, a compound of cellulose, or a mixture containing any of the foregoing; that it is not a textile material; and that it is similar in use to sutures, composed of catgut or manufactures of catgut, the claim of the plaintiffs was sustained, by virtue of the similitude provision of paragraph 1559.